EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 1 line 21 “contacting” has been changed to –contracting--.
Last line after “mover” the word –to--, has been inserted.
The following is an examiner’s statement of reasons for allowance:
Claim 1 claims:
A braking device for an automatic winding type screen device in which a winding shaft is disposed on the upper, left, or right side of an opening of a building, an end of a screen is windably fixed to the winding shaft, and a coil spring biasing the winding shaft in a winding direction is internally fitted in the winding shaft, comprising: a housing 20 internally fitted in the winding shaft 5 rotatably together with the winding shaft and formed in a cylindrical shape, a sleeve 30 fixed in the housing without being rotatable and threaded in the outer periphery thereof, a mover 40 screwed with the sleeve 30 and being rotatable together with the housing 20, and a first spring 60 and a second spring 70 loosely fitted on the sleeve 30 and disposed on both sides of the mover 40, respectively, wherein the mover screws in the housing in accordance with the rotation of the housing in a longitudinal direction of the sleeve, and biasing forces of the first spring and the second spring extending and contacting in accordance with screwing of the mover brake the rotation of the winding shaft 5.
The prior art of record does not anticipate or render obvious alone or in combination the claimed limitations of claim 1.  Specifically the prior art does not teach a braking device for a spring device comprising a mover 40 screwed with the sleeve and being rotatable together with the housing 20, and a first spring 60 and a second spring 70 loosely fitted on the sleeve and disposed on both sides of the mover, respectively, wherein the mover 40 screws in the housing in accordance with the rotation of the housing in a longitudinal direction of the sleeve
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER P SCHWARTZ whose telephone number is (571)272-7123. The examiner can normally be reached 10:00 A.M.-7:00P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rob Siconolfi can be reached on 571-272-7124. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CHRISTOPHER P SCHWARTZ/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



5/8/22